Dismissed and Memorandum Opinion filed October 17, 2017.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-17-00458-CV

                             DOUG SHAW, Appellant
                                          V.
                         KHALED ALATTAR, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-54501

                  MEMORANDUM                       OPINION
      This is an appeal from a judgment signed May 15, 2017. The notice of appeal
was filed June 9, 2017. To date, our records show appellant has not paid the appellate
filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless party
is excused by statute or by appellate rules from paying costs); Tex. Gov’t Code Ann.
§ 51.207 (West 2013). On August 17, 2017, this court ordered appellant to pay the
appellate filing fee by August 28, 2017, or the appeal would be dismissed. The filing
fee has not been paid.
      Further, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court appellant did not make arrangements to
pay for the record. On August 17, 2017, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists Justices Christopher, Brown, and Wise.




                                         2